NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on January 11, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on January 11, 2021, is acknowledged.
Applicant’s amendment to the drawing figures, filed on January 11, 2021, is acknowledged.
Applicant’s remarks filed on January 11, 2021 in response to the non-final rejection mailed on October 9, 2020 have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Aydin H. Harston on March 3, 2021.
Please replace claim 9 with the following re-written claim.

9.	(Currently Amended)  A method for production of glutaric acid
recombinant Corynebacterium glutamicum strain of claim 1 in a glucose-containing medium to produce glutaric acid; and


Rejoinder
Claim 9, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability. In view of the withdrawal of the restriction requirement as to the rejoined invention, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification/Informalities
The objection to the specification is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objections to claims 1-8 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Metab. Eng. 51:99-109, August 23, 2018; cited on Form PTO-892 mailed on October 9, 2020) as evidenced by “Supplementary File” (August 23, 2018, 14 pages, obtained from https://ars.els-cdn.com/content/image/1-s2.0-S109671761830137X-mmc1.docx; cited on Form PTO-892 mailed on October 9, 2020) is withdrawn in view of the applicant’s submission of a certified translation of the foreign priority document and the applicant’s instant remarks at p. 10. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2014-0132093 A; cited on the IDS filed on August 22, 2019) in view of Yim et al. (Biotechnol. Bioeng. 110:2959-2969, 2013; cited on Form PTO-892 mailed on October 9, 2020) and the rejection of claims 6-8 further in view of prima facie case of obviousness are not found persuasive, however, the applicant’s unexpected result is sufficient to rebut a prima facie case of obviousness. 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656